                Case 6:20-cv-00822 Document 1 Filed 09/09/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Embedded Software LLC,                                          Case No. 6:20-cv-822
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Ansys, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Embedded Software LLC (“Plaintiff”), through its attorneys, complains of

Ansys, Inc. (“Defendant”), and alleges the following:

                                                   PARTIES

       1.         Plaintiff Embedded Software LLC is a corporation organized and existing under

the laws of Delaware that maintains its principal place of business at 16192 Coastal HWY,

Lewes, DE 19958.

       2.         Defendant Ansys, Inc. is a corporation organized and existing under the laws of

Delaware that maintains an established place of business at 1301 South Mopac Expressway,

Suite 200, Austin, TX 78746.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
              Case 6:20-cv-00822 Document 1 Filed 09/09/20 Page 2 of 5




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District. In addition, Plaintiff has suffered harm in this district.

                                            PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

7,069,546 (the “’546 Patent”); (the “Patent-in-Suit”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           The ’546 Patent

        8.      The ’546 Patent is entitled “Generic framework for embedded software

development,” and issued 06/27/2006. The application leading to the ’546 Patent was filed on

12/03/2001. A true and correct copy of the ’546 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

        9.      The ’546 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’546 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.

        11.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’546 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the


                                                    2
                Case 6:20-cv-00822 Document 1 Filed 09/09/20 Page 3 of 5




charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’546 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’546 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’546 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

          12.    Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’546 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          13.    The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          14.    Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’546 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’546 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ’546

Patent.

          15.    Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ’546 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’546 Patent.




                                                   3
              Case 6:20-cv-00822 Document 1 Filed 09/09/20 Page 4 of 5




        16.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ’546

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

’546 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

        17.     Exhibit 2 includes charts comparing the Exemplary ’546 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’546 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’546 Patent Claims.

        18.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        19.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                            JURY DEMAND

        20.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.       A judgment that the ’546 Patent is valid and enforceable;

       B.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the ’546 Patent;

       C.       An accounting of all damages not presented at trial;




                                                     4
           Case 6:20-cv-00822 Document 1 Filed 09/09/20 Page 5 of 5




    D.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendant’s past infringement and, with respect to the ’546 patent, any

            continuing or future infringement, up until the date such judgment is entered

            including pre- or post-judgment interest, costs, and disbursements as justified

            under 35 U.S.C. § 284;

    E.      And, if necessary, to adequately compensate Plaintiff for Defendant’s

            infringement, an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: September 9, 2020           Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Embedded Software LLC




                                                5
